— In an action to recover damages, inter alia, for medical malpractice, plaintiff appeals, as limited by her brief, from so much of an order of the Supreme Court, Queens County, dated May 5, 1980, as denied that part of her motion which was to compel defendants Hakim-Elahi and Steinberger to answer certain questions propounded to them at their examinations before trial. Appeal dismissed, without costs or disbursements. The order appealed from is not appealable as of right (see Siegel v Arnao, 61 AD2d 812) and leave to appeal has not been sought. Were we to treat plaintiff’s brief as a motion for leave to appeal, we would deny the motion. Mangano, J.P., Rabin, Hargett and Weinstein, JJ., concur.